PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
Respondent filed a conditional guilty plea for consent judgment acknowledging his violation of Disciplinary Rule 6-101(A)(3) (a lawyer shall not neglect a legal matter entrusted to him) and Florida Bar Integration Rule, article XI, Rule 11.02(3)(b) (a lawyer shall not commit misconduct constituting a felony or misdemeanor). We approve the referee’s recommendation that respondent be found guilty in accordance with his plea, be publicly reprimanded before the Board of Governors, and be placed on probation for a period of two years with the following conditions:
1) That Respondent shall fully comply with the contract entered into between Respondent and Florida Lawyers Assistance, Inc., dated May 28, 1986_
2) That Respondent shall totally refrain from drinking or using alcoholic beverages or any controlled substance.
3) That Respondent shall meet with William Kilby, Esquire, supervising attorney for Respondent’s probationary period or any other person designated by The Florida Bar on a regular basis who will in turn report his findings monthly to The Florida Bar with regard to the Respondent’s sobriety and compliance with the terms of probation.
4) That on a regular out-patient basis, the Respondent shall attend an AA or an equivalent program as recommended by William Kilby, Esquire or Florida Lawyers Assistance, Inc.
5) That the Respondent shall not allow his alcoholism to interfere with his practice of law and shall submit quarterly status reports as to all pending cases.
6) That the Respondent shall continue seeing Dr. Michael Gilbert or another neuropsychiatrist on a regular basis until said doctor discharges Respondent as not needing any more treatment from him.
7) That Respondent will complete any necessary treatment programs recommended by Dr. Gilbert, Mr. Kilby, or Florida Lawyers Assistance, Inc. or a court alcohol program.
Judgment for costs in the amount of $522.60 is entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.